EXAMINER COMMENT
Drawings
The drawings received on 15 December 2021 are accepted. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773